Citation Nr: 1449846	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  12-03 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from November 1993 to November 1999.  The appellant's service included duty with special operations units.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a November 2009 rating decision issued by the Regional Office (RO) in Portland, Oregon. 

In June 2014, the Veteran testified at a Travel Board hearing before the undersigned.  A transcript of the hearing is of record.

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System paperless claims files associated with the appeal.  A review of the documents in the Virtual VA file reveals the June 2014 hearing transcript and an October 2013 VA opinion.  All other documents in both files are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's tinnitus is causally related to active duty.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, tinnitus was incurred in service. 38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 includes enhanced duties to notify and assist claimants for VA benefits.  Given the favorable disposition of the claim, the Board finds that all notification and development action needed to fairly adjudicate it has been accomplished.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran asserts that he has experienced ringing in his ears since service, a disability he contends is the result of his military occupational specialty as a helicopter repairman.  Since tinnitus is a subjective disorder and a diagnosis can be based on the lay testimony of the Veteran, he currently has tinnitus.  Charles v. Principi, 16 Vet. App. 370, 347 (2002).

While the appellant's service treatment records are negative for complaints or other indications of tinnitus, his DD-214 verifies that he worked as helicopter repairman for more than five years, and that he was awarded both the aircraft crewman's badge and the Armed Forces Expeditionary medal.  At the appellant's June 2014 hearing he testified that after service he had little occupational or recreational noise exposure, working mostly as a restaurant manager, funeral director, at a bank, and at an office within an auto shop.  

Although an October 2009 VA examiner opined that the Veteran's tinnitus was less likely than not related to service, that opinion rested in large part on the lack of in-service complaints and the fact that at the examination, the appellant stated that his tinnitus onset a few years prior to the examination, a statement the claimant now contends was misunderstood.  An October 2013 VA opinion concluded similarly solely on the basis of the Veteran's statement.

Given the Veteran's significant occupational noise exposure inservice, the operational tempo of the unit in which he served, and the relative lack of post-service noise exposure, the evidence is at least in equipoise as to whether his tinnitus is related to service.  Resolving reasonable doubt in the Veteran's favor, entitlement to service connection is granted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding ... benefits.").


ORDER

Entitlement to service connection for tinnitus is granted.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


